      Case 7:14-mc-00320 Document 16 Filed on 09/30/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                         September 30, 2020
                           UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION


PEDRO GARCIA-DIAZ                                §
                                                 §
                                                 §
                                                 §
VS.                                              §     MISCELLANEOUS NO. 7:14-MC-320
                                                 §
U.S. MARSHALS SERVICE, et al                     §
                                                 §

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

       The Court has reviewed the Magistrate Judge's Report and Recommendation regarding

Plaintiff’s civil rights complaint pursuant to 42 U.S.C. § 1983. After having reviewed the said

Report and Recommendation, the Court is of the opinion that the conclusions in said Report and

Recommendation should be adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in

United States Magistrate Judge Peter E. Ormsby's Report and Recommendation entered as

Docket Entry No. 13 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the conclusions of the magistrate judge, is of the

opinion that Plaintiff’s civil rights complaint pursuant to 42 U.S.C. § 1983 should be

DISMISSED without prejudice for failure to prosecute.

       The Clerk shall send a copy of this Order to the Plaintiff.

        SO ORDERED September 30, 2020, at McAllen, Texas.


                                                     ___________________________________
                                                     Randy Crane
                                                     United States District Judge




1/1
